Citation Nr: 1302887	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ear pain, including as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James J. Mullen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1958 to August 1961.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.

Also in February 2012, the Veteran indicated that he wished to file a claim for service connection for temporomandibular joint disorder (TMJ).  While the RO has undertaken some development of this issue, such as sending a requisite duty to assist letter in February 2012 and affording the Veteran a VA examination in July 2012, his claim has not yet been adjudicated.  The issue of entitlement to service connection for TMJ is referred to the RO for adjudication.
 
The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he had ear pain when he wore his hearing aids and when an examiner touched his ear canal.  Service connection is in effect for bilateral hearing loss, evaluated as 40 percent disabling since June 2012, and for tinnitus, evaluated as 10 percent disabling.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In February 2012, the Board directed that the Veteran be afforded a VA examination to determine whether he had TMJ (or another disability that caused the claimed ear pain) due to service or a service-connected disability.  The examiner was requested to opine as to "whether any ear disability found has been worsened beyond the natural progression of the disease by the Veteran's service-connected ear hearing loss or tinnitus".  If aggravation was found, the examiner was requested to state, to the extent possible, "the baseline level of disability prior to aggravation". 

In March 2012, a VA nurse practitioner examined the Veteran and concluded that he did not have TMJ but did have otalgia (that is pain in the ear or an ear ache).  See Dorland's Illustrated Medical Dictionary, 1204 (28ed., 1994).  She stated that his "ear pain is...at least as likely as not related to his service connected hearing loss" and explained that the Veteran had ear pain only when he used his hearing aids.  

VA medical records show that, in April 2012, the Veteran was referred for an ear, nose, and throat (ENT) consultation and was evaluated by a nurse practitioner for his ear discomfort.  He reported having right ear pain for several weeks that radiated to his jaw and sometimes occurred on the left side.  His hearing aids caused pain when he wore them, so he used them only as need.  His ear pain was relieved when the aids were removed, but his current pain was unrelated to hearing aid use.  He also had tinnitus.  The clinical impression includes otalgia.  Results of a computed tomography (CT) scan of the Veteran's temporal bone were normal and a CT of his sinuses showed maxillary sinus retention cysts with no acute abnormality.  The clinician speculated that perhaps the new onset of the Veteran's ear pain was related to nasal congestion/Eustachian tube dysfunction and that treatment of allergy symtoms might help.

In May 2012, RO personnel requested that the March 2012 VA examiner clarify if the Veteran had any underlying medical condition that caused ear pain and if the ear pain was a symptom only associated with the use of hearing aids.  In her May 2012 electronic mail response, the recent VA examiner said that "[t]he pain is a symptom only when [the Veteran] uses his hearing [aids], and for no other reason".  However, the examiner's response does not respond to the Board's directive.  

Here, the Board believes that a VA ENT physician should be requested to provide an opinion clarifying whether any ear disorder, including otalgia, is aggravated by the Veteran's service-connected hearing loss disability.

A June 2012 VA audiology examination revealed worsening of the Veteran's service-connected hearing loss and, in July 2012, a VA dental examiner concluded that the Veteran did not have TMJ.  In an August 2012 rating decision, the RO granted the currently assigned 40 percent disability rating for the Veteran's service-connected hearing loss.

In a September 28, 2012 letter, this Veterans Law Judge granted a motion from the Veteran's attorney for an extension of time to obtain and submit additional evidence and argument in support of the claim on appeal.

Thereafter, in October 2012, the Veteran, through his attorney, submitted new private medical evidence, dated in August and September 2012, that was not accompanied by a waiver of initial RO review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1. The claims file should be forwarded to a VA ENT physician for an opinion (and another VA examination should be scheduled, only if deemed necessary by that physician).  The examiner should is requested to address the following questions.

a. The examiner should determine if the Veteran has a diagnosed ear disorder, including chronic otalgia, or another ear disability (and other than bilateral hearing loss and tinnitus).

b. If so, is it at least as likely as not that ear pain is a symptom of otalgia or another diagnosed ear disability?  The examiner should indicate whether any diagnosed ear disorder, including chronic otalgia, is likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected bilateral hearing loss or tinnitus.  If not, is it at least as likely as not aggravated by service-connected bilateral hearing loss or tinnitus disability?  If aggravated, what permanent, measurable increase in current chronic ear pathology is attributable to the service-connected bilateral hearing loss or tinnitus disability?  The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

2. Then, the RO/AMC should review the record considering all of the evidence.  If the rating code is insufficient to accurately evaluate the Veteran's disability level, his claim should be referred to the VA Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) (2012) for consideration of whether a benefit is warranted on an extra-schedular basis.  If the determination remains unfavorable to the appellant, the RO/AMC must issue a supplemental statement of the case and provide him and his attorney a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


